 

Exhibit 10.27

 

 

 

 

 

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Broadvision, Inc.

 

 

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

TABLE OF CONTENTS

Heading

 

 

 

 

 

 

 

 

 

1.

ACCOUNTING AND OTHER TERMS.

 

 

 

 

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT.

 

 

 

 

2.1

Promise to Pay.

 

 

 

 

 

2.1.1

Revolving Advances.

 

 

 

 

 

2.1.2

Cash Management Services Sublimit.

 

 

 

 

 

2.1.3

Foreign Exchange Sublimit.

 

 

 

 

 

2.1.4

Letters of Credit Sublimit.

 

 

 

 

 

2.1.5

Term Loans.

 

 

 

 

2.2

Overadvances.

 

 

 

 

2.3

Interest Rate, Payments.

 

 

 

 

 

2.3.1

Debit of Borrower’s Accounts.

 

 

 

 

2.4

Fees.

 

 

 

 

 

 

 

 

3.

CONDITIONS OF LOANS.

 

 

 

 

3.1

Conditions Precedent to Initial Credit Extension.

 

 

 

 

3.2

Conditions Precedent to all Credit Extensions.

 

 

 

 

 

 

 

 

4.

CREATION OF SECURITY INTEREST.

 

 

 

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES.

 

 

 

 

5.1

Due Organization and Authorization.

 

 

 

 

5.2

Collateral.

 

 

 

 

5.3

Litigation.

 

 

 

 

5.4

No Material Adverse Change in Financial Statements.

 

 

 

 

5.5

Solvency.

 

 

 

 

5.6

Regulatory Compliance.

 

 

 

 

5.7

Investments.

 

 

 

 

5.8

Full Disclosure.

 

 

 

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS.

 

 

 

 

6.1

Government Compliance.

 

 

 

 

6.2

Financial Statements, Reports, Certificates.

 

 

 

 

6.3

Inventory; Returns.

 

 

 

 

6.4

Taxes.

 

 

 

 

6.5

Insurance.

 

 

 

 

6.6

Deposits.

 

 

 

 

6.7

Financial Covenant.

 

 

 

 

6.8

Registration of Intellectual Property Rights.

 

 

 

 

6.9

Further Assurances.

 

 

 

 

 

 

 

 

7.

NEGATIVE COVENANTS.

 

 

 

 

7.1

Dispositions.

 

 

 

 

7.2

Changes in Business, Ownership, Management or Business Locations.

 

 

 

 

7.3

Mergers or Acquisitions.

 

 

 

 

7.4

Indebtedness.

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

 

7.5

Encumbrances.

 

 

 

 

7.6

Distributions; Investments.

 

 

 

 

7.7

Transactions with Affiliates.

 

 

 

 

7.8

Subordinated Debt.

 

 

 

 

7.9

Compliance.

 

 

 

 

 

 

 

 

8.

EVENTS OF DEFAULT.

 

 

 

 

8.1

Payment Default.

 

 

 

 

8.2

Covenant Default.

 

 

 

 

8.3

Material Adverse Change.

 

 

 

 

8.4

Attachment.

 

 

 

 

8.5

Insolvency.

 

 

 

 

8.6

Other Agreements.

 

 

 

 

8.7

Judgments.

 

 

 

 

8.8

Misrepresentations.

 

 

 

 

 

 

 

 

9.

BANK’S RIGHTS AND REMEDIES.

 

 

 

 

9.1

Rights and Remedies.

 

 

 

 

9.2

Power of Attorney.

 

 

 

 

9.3

Accounts Collection.

 

 

 

 

9.4

Bank Expenses.

 

 

 

 

9.5

Bank’s Liability for Collateral.

 

 

 

 

9.6

Remedies Cumulative.

 

 

 

 

9.7

Demand Waiver.

 

 

 

 

 

 

 

 

10.

NOTICES.

 

 

 

 

 

 

 

 

11.

CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER.

 

 

 

 

 

 

 

 

12.

GENERAL PROVISIONS

 

 

 

 

12.1

Successors and Assigns.

 

 

 

 

12.2

Indemnification.

 

 

 

 

12.3

Time of Essence.

 

 

 

 

12.4

Severability of Provision.

 

 

 

 

12.5

Amendments in Writing, Integration.

 

 

 

 

12.6

Counterparts.

 

 

 

 

12.7

Survival.

 

 

 

 

12.8

Confidentiality.

 

 

 

 

12.9

Attorneys’ Fees, Costs and Expenses.

 

 

 

 

 

 

 

 

 

13.

DEFINITIONS.

 

 

 

 

13.1

Definitions.

 

 

 

 

EXHIBITS

Exhibit A — Description of Collateral

Exhibit B — Payment/Advance Request Form

Exhibit C — Form of Compliance Certificate

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

                This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Agreement”) dated as of March 31, 2002, between SILICON VALLEY BANK, a
California-chartered bank (“Bank”) whose address is 3003 Tasman Drive, Santa
Clara, California 95054, and BROADVISION, INC., a Delaware corporation
(“Borrower”) whose address is 585 Broadway, Redwood City, California 94063,
provides the terms on which Bank will lend to Borrower and Borrower will borrow
from Bank.

RECITALS

                A.            Borrower and Bank are parties to that certain Loan
and Security Agreement dated as of July 2, 1997 (the “Original Agreement”), as
amended and modified from time to time, including, without limitation, by that
certain First Amendment to Loan and Security Agreement dated as of February 5,
1998, that certain Second Amendment to Loan and Security Agreement dated as of
April 7, 1998, that certain Amendment to Loan and Security Agreement dated as of
May 4, 1999, that certain Loan Modification Agreement dated as of August 30,
1999, that certain Second Loan Modification Agreement dated as of May 3, 2000,
that certain Third Loan Modification Agreement dated as of May 11, 2001, that
certain Fourth Loan Modification Agreement dated as of August 3, 2001, and that
certain Loan Modification Agreement dated as of November 1, 2001 (collectively,
the “Amendments and Modifications”).

                B.            Bank and Borrower desire to replace and supplant
in full the Original Agreement, as amended and modified from time to time
(including, without limitation, by the Amendments and Modifications), with this
Agreement.

                NOW, THEREFORE, the parties agree as follows:


1.             ACCOUNTING AND OTHER TERMS.

                Accounting terms not defined in this Agreement will be construed
in accordance with GAAP. Calculations and determinations must be made in
accordance with GAAP.  The term “financial statements” includes the notes and
schedules.  The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.


2.             LOAN AND TERMS OF PAYMENT.


2.1          PROMISE TO PAY.

                Borrower promises to pay Bank the unpaid principal amount of all
Credit Extensions and interest on the unpaid principal amount of all Credit
Extensions.


2.1.1       REVOLVING ADVANCES.

                (A)  BANK WILL MAKE REVOLVING ADVANCES NOT EXCEEDING AT ANY
TIME THE COMMITTED REVOLVING LINE MINUS THE SUM OF (A) THE CASH MANAGEMENT
SERVICES SUBLIMIT, (B) THE THEN-OUTSTANDING PRINCIPAL BALANCE OF ALL REVOLVING
ADVANCES, (C) THE FX SUBLIMIT, AND (D) THE AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT).  AMOUNTS BORROWED
UNDER THIS SECTION 2.1.1 MAY BE REPAID AND REBORROWED THROUGH THE REVOLVING
MATURITY DATE.

                (B)  TO OBTAIN A REVOLVING ADVANCE, BORROWER MUST NOTIFY BANK BY
FACSIMILE OR TELEPHONE BY 12:00 P.M., PACIFIC TIME, ONE BUSINESS DAY PRIOR TO
THE DAY ON WHICH THE REVOLVING ADVANCE IS TO BE MADE.  BORROWER MUST PROMPTLY
CONFIRM THE NOTIFICATION BY DELIVERING TO BANK A COMPLETED LOAN

 

1

--------------------------------------------------------------------------------


 

PAYMENT/ADVANCE REQUEST FORM IN THE FORM ATTACHED AS EXHIBIT B.  BANK WILL
CREDIT REVOLVING ADVANCES TO BORROWER’S DEPOSIT ACCOUNT.  BANK MAY MAKE
REVOLVING ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE
OFFICER OR HIS OR HER DESIGNEE, OR WITHOUT INSTRUCTIONS IF THE REVOLVING
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK REASONABLY BELIEVES IS A
RESPONSIBLE OFFICER OR DESIGNEE. BORROWER WILL INDEMNIFY BANK FOR ANY LOSS BANK
SUFFERS DUE TO SUCH RELIANCE.

                (C)  THE COMMITTED REVOLVING LINE TERMINATES ON THE REVOLVING
MATURITY DATE, WHEN ALL REVOLVING ADVANCES, AND ALL ACCRUED AND UNPAID INTEREST
THEREON, ARE IMMEDIATELY DUE AND PAYABLE, PROVIDED, HOWEVER, THAT BORROWER MAY
ELECT TO AMORTIZE UP TO $5,000,000 OF THE COMMITTED REVOLVING LINE (THE
“DEFERRED AMOUNT”) OVER THE THIRTY-SIX (36) MONTH PERIOD BEGINNING ON THE
REVOLVING MATURITY DATE (THE “DEFERRAL PERIOD”) BY PROVIDING BANK WRITTEN NOTICE
OF SUCH ELECTION AT LEAST 10 DAYS PRIOR TO THE REVOLVING MATURITY DATE.  THE
DEFERRED AMOUNT, IF ANY, SHALL BE PAYABLE ON THE FIRST BUSINESS DAY OF EACH
MONTH DURING THE DEFERRAL PERIOD UNTIL THE LAST DAY OF SUCH PERIOD (THE
“DEFERRAL MATURITY DATE”) IN THIRTY-SIX (36) EQUAL INSTALLMENTS OF PRINCIPAL
PLUS INTEREST.

                (D)  BANK’S OBLIGATION TO LEND THE UNDISBURSED PORTION OF THE
COMMITTED REVOLVING LINE OR ANY OTHER CREDIT AVAILABLE HEREUNDER TO BORROWER
WILL TERMINATE IF, IN BANK’S SOLE DISCRETION, THERE HAS BEEN A MATERIAL ADVERSE
CHANGE OR THERE HAS OCCURRED ANY MATERIAL ADVERSE DEVIATION FROM THE MOST RECENT
BUSINESS PLAN OF BORROWER PRESENTED TO AND ACCEPTED BY BANK PRIOR TO THE
EXECUTION OF THIS AGREEMENT.


2.1.2       CASH MANAGEMENT SERVICES SUBLIMIT.

                BORROWER MAY USE UP TO $25,000,000 OF THE AMOUNTS AVAILABLE
UNDER SECTION 2.1.1(A) (THE “CASH MANAGEMENT SERVICES SUBLIMIT”) FOR BANK’S CASH
MANAGEMENT SERVICES, WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT DEPOSIT OF
PAYROLL, AUTOMATED CLEARING HOUSE TRANSACTIONS, CONTROLLED DISBURSEMENT
ACCOUNTS, BUSINESS CREDIT CARD AND CHECK CASHING SERVICES IDENTIFIED IN VARIOUS
CASH MANAGEMENT SERVICES AGREEMENTS RELATED TO SUCH SERVICES (THE “CASH
MANAGEMENT SERVICES”).  THE CASH MANAGEMENT SERVICES SUBLIMIT WILL REDUCE, ON A
DOLLAR-FOR-DOLLAR BASIS, THE AMOUNT OTHERWISE AVAILABLE TO BE BORROWED UNDER THE
COMMITTED REVOLVING LINE.  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER, AND ANY
AMOUNTS THAT ARE NOT PAID BY BORROWER, FOR ANY CASH MANAGEMENT SERVICES WILL BE
TREATED AS REVOLVING ADVANCES UNDER THE COMMITTED REVOLVING LINE AND WILL ACCRUE
INTEREST AT THE RATE FOR REVOLVING ADVANCES.  BORROWER AGREES TO EXECUTE ANY
FURTHER DOCUMENTATION IN CONNECTION WITH THE CASH MANAGEMENT SERVICES AS BANK
MAY REQUEST.


2.1.3       FOREIGN EXCHANGE SUBLIMIT.

                To the extent that the FX Sublimit (as defined herein) is not
exceeded, then Borrower may enter into foreign exchange forward contracts with
the Bank under which Borrower commits to purchase from or sell to Bank a set
amount of foreign currency more than one Business Day after the contract date
(the “FX Forward Contract”).  The FX Sublimit (“FX Sublimit “) shall be an
amount equal to 10% of the face amount of all outstanding FX Forward Contracts;
provided, however, that at no time shall the FX Sublimit exceed the maximum
amount available under the Committed Revolving Line (as adjusted from time to
time pursuant to paragraph (a) of Section 2.1.1).  The aggregate amount of the
FX Sublimit shall at all times reduce, on a dollar-for-dollar basis, the amount
available under the Committed Revolving Line. Bank may terminate the FX Forward
Contracts if an Event of Default occurs.


2.1.4       LETTERS OF CREDIT SUBLIMIT.

                BANK WILL ISSUE LETTERS OF CREDIT FOR BORROWER’S ACCOUNT IN AN
AGGREGATE FACE AMOUNT NOT EXCEEDING THE COMMITTED REVOLVING LINE MINUS (I) THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING ADVANCES, (II) THE CASH
MANAGEMENT SUBLIMIT, AND (III) THE FX SUBLIMIT; PROVIDED, HOWEVER, THAT THE FACE
AMOUNT OF OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED
LETTERS OF CREDIT) MAY AT NO

 

2

--------------------------------------------------------------------------------


 

TIME EXCEED THE COMMITTED REVOLVING LINE.  EACH LETTER OF CREDIT WILL HAVE AN
EXPIRY DATE OF NOT LATER THAN 180 DAYS AFTER THE REVOLVING MATURITY DATE, BUT
BORROWER’S REIMBURSEMENT OBLIGATION WILL BE SECURED BY CASH ON TERMS ACCEPTABLE
TO BANK AT ANY TIME AFTER THE REVOLVING MATURITY DATE IF THE TERM OF THIS
AGREEMENT IS NOT EXTENDED BY BANK.  BORROWER AGREES TO EXECUTE ANY FURTHER
DOCUMENTATION IN CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY
REQUEST.


2.1.5       TERM LOANS.

                (A)           BORROWER ACKNOWLEDGES AND AGREES THAT, AS OF THE
CLOSING DATE, BORROWER OWES BANK THE OUTSTANDING PRINCIPAL SUM OF $1,690,300
UNDER A LEASEHOLD FACILITY (HEREINAFTER “TERM LOAN #1”), UNDER WHICH BORROWER
MUST PAY TO BANK INSTALLMENTS OF PRINCIPAL PLUS INTEREST ON THE FIRST BUSINESS
DAY OF EACH MONTH UNTIL THE TERM LOAN #1 MATURITY DATE.  BORROWER’S FINAL
PAYMENT ON THE TERM LOAN #1 MATURITY DATE SHALL INCLUDE ALL OUTSTANDING TERM
LOAN #1 PRINCIPAL AND ACCRUED INTEREST.

                (b)           Borrower acknowledges and agrees that, as of the
Closing Date, Borrower owes Bank the outstanding principal sum of $1,964,200
under another leasehold facility (hereinafter “Term Loan #2”), under which
Borrower must pay to Bank installments of principal plus interest on the first
Business Day of each month until the Term Loan #2 Maturity Date.  Borrower’s
final payment on the Term Loan #2 Maturity Date shall include all outstanding
Term Loan #2 principal and accrued interest.


2.2          OVERADVANCES.

                If the amount of principal of all Obligations under Sections
2.1.1, 2.1.2, 2.1.3 and 2.1.4 at any time exceed the Committed Revolving Line,
then Borrower will be in an Overadvance to the extent of such excess principal
amount.  If Borrower is in an Overadvance, then Borrower shall immediately repay
to Bank the amount by which the sum of all outstanding principal exceeds the
Committed Revolving Line and Borrower shall also repay accrued interest on such
amounts.


2.3          INTEREST RATE, PAYMENTS.

                (a)           Revolving Advances shall accrue interest on the
aggregate principal balance thereof from time to time outstanding at a per annum
rate equal to the Prime Rate.  Term Loan #1 shall accrue interest on the
aggregate principal balance thereof from time to time outstanding at a per annum
rate equal to the Prime Rate.  Term Loan #2 shall accrue interest on the
aggregate principal balance thereof from time to time outstanding at a per annum
rate equal to the Prime Rate plus one and one-quarter percent (1.25%).  The
Deferred Amount, if any, shall accrue interest on the aggregate principal
balance thereof from time to time outstanding at a per annum rate equal to the
Prime Rate plus one-half percent (0.50%).  After an Event of Default,
Obligations shall accrue interest at a rate equal to three percent (3.00%) above
the rate effective immediately before the Event of Default. The interest rate
increases or decreases when the Prime Rate changes.  Interest is computed on a
360-day year for the actual number of days elapsed.

 

                (b)           Payments.  Interest on outstanding Revolving
Advances shall be due and payable on the 1st Business Day of each month. 
Interest on amounts outstanding under Term Loan #1 shall be due and payable on
the 1st Business Day of each month.  Interest on amounts outstanding under Term
Loan #2 shall be due and payable on the 1st day of each month.  Payments
received after 12:00 noon, Pacific Time, are considered received at the opening
of business on the next Business Day.  When a payment is due on a day that is
not a Business Day, the payment is due on the next Business Day and additional
fees and interest shall accrue from the initial due date.

 

3

--------------------------------------------------------------------------------


 


2.3.1       DEBIT OF BORROWER’S ACCOUNTS.

Bank may debit any of Borrower’s deposit accounts, including Account Number
273417670, for principal and interest payments, and any other amounts Borrower
owes Bank when due.  Bank will notify Borrower when it debits Borrower’s
accounts.  These debits are not a set-off.


2.4          FEES.

                (a)   Borrower will pay all Bank Expenses (including reasonable
attorneys’ fees and reasonable expenses) incurred through and after the date of
this Agreement.  All Bank Expenses are due and payable upon demand from Bank.

 

                (b)   Borrower will pay the Commitment Fee on or before the
Closing Date.

 

                (c)   Borrower will pay an annual fee for Letters of Credit (the
“Letter of Credit Fee”) equal to one-half percent (0.50%) of the face amount of
each Letter of Credit, including without limitation Letters of Credit
outstanding as of the Closing Date.  Such Letter of Credit Fee will be due and
payable on the date of issuance of each Letter of Credit and on each yearly
anniversary thereof, and is not refundable in the event that a Letter of Credit
is prematurely cancelled or otherwise terminated.

 


3.             CONDITIONS OF LOANS.


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.

                Bank’s obligation to make the initial Credit Extension is
subject to the following conditions precedent:

                (A)   BANK SHALL HAVE RECEIVED THE AGREEMENTS, DOCUMENTS AND
FEES THAT IT REQUIRES.

                (B)   AN AUDIT OF THE COLLATERAL SHALL HAVE BEEN COMPLETED, AND
BANK SHALL HAVE DETERMINED, IN ITS SOLE DISCRETION, THAT THE RESULTS THEREOF ARE
ACCEPTABLE TO BANK.

                (C)   BANK SHALL HAVE RECEIVED FROM BORROWER SIGNED CONTROL
AGREEMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, FROM ALL HOLDERS OF
INVESTMENT PROPERTIES OR DEPOSIT ACCOUNTS IN WHICH BORROWER HAS AN INTEREST.

                (D)   BANK SHALL HAVE RECEIVED A COPY OF BORROWER’S
BOARD-APPROVED 2002 FORECASTS.

                (E)   BANK SHALL HAVE RECEIVED FROM BORROWER EVIDENCE REASONABLY
SATISFACTORY TO BANK SHOWING BANK AS LOSS PAYEE ON ALL OF BORROWER’S INSURANCE
POLICIES PURSUANT TO SECTION 6.5.

                (F)   BORROWER SHALL HAVE AN AGGREGATE BALANCE OF $20,000,000 IN
ALL OF ITS ACCOUNTS WITH THE BANK.


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.

                Bank’s obligations to make each Credit Extension, including the
initial Credit Extension, is subject to the following:

                (A)   TIMELY RECEIPT OF ANY LOAN PAYMENT/ADVANCE REQUEST FORM;
AND

                (B)   THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 MUST BE
TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE LOAN PAYMENT/ADVANCE REQUEST
FORM AND THE LOAN SUPPLEMENT, AND ON THE EFFECTIVE DATE OF EACH CREDIT
EXTENSION, AND NO EVENT OF DEFAULT MAY HAVE OCCURRED AND BE CONTINUING, OR
RESULT FROM THE

 

4

--------------------------------------------------------------------------------


 

CREDIT EXTENSION. EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES OF SECTION 5
REMAIN TRUE IN ALL MATERIAL RESPECTS.


4.             CREATION OF SECURITY INTEREST.

                Borrower grants Bank a continuing security interest in all
presently existing and later acquired Collateral to secure all Obligations and
the performance of each of Borrower’s duties under the Loan Documents.  Except
for Permitted Liens, any security interest will be a first priority security
interest in the Collateral.  Bank may place a “hold” on any deposit account
pledged as Collateral. If this Agreement is terminated, Bank’s lien and security
interest in the Collateral will continue until Borrower fully satisfies its
Obligations.


5.             REPRESENTATIONS AND WARRANTIES.

                Borrower represents and warrants as follows:


5.1          DUE ORGANIZATION AND AUTHORIZATION.

                Borrower and each Subsidiary is duly existing and in good
standing in its jurisdiction of formation and is qualified and licensed to do
business in, and in good standing in, each jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Change.  Borrower is a Delaware corporation.

                The execution, delivery and performance by Borrower of the Loan
Documents have been duly authorized, and do not conflict with Borrower’s
formation documents, nor constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which or by which it is bound in which the default could reasonably
be expected to cause a Material Adverse Change.


5.2          COLLATERAL.

                Borrower has good title to its Collateral, free of Liens except
Permitted Liens.  The Accounts are bona fide, existing obligations, and the
service or property that is the subject of each Account has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor.  Borrower has no notice of any
actual or imminent Insolvency Proceeding of any account.  All Inventory is in
all material respects of good and marketable quality, free from material
defects.  Borrower owns or possesses adequate rights to use all of its
respective Intellectual Property, except for non-exclusive licenses granted to
its respective customers in the ordinary course of business.  To the best of
Borrower’s knowledge, each Patent is valid and enforceable, no part of the
Intellectual Property has been judged invalid or unenforceable (in whole or in
part), and Borrower has no knowledge that any claim has been made that any part
of the Intellectual Property violates the rights of any third party, except to
the extent such claim, if the subject of an unfavorable decision, ruling or
finding, could not reasonably be expected to cause a Material Adverse Change.


5.3          LITIGATION.

                Except as shown in the Schedules, there are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against Borrower or any Subsidiary in which an adverse decision
could reasonably be expected to cause a Material Adverse Change.

 

5

--------------------------------------------------------------------------------


 


5.4          NO MATERIAL ADVERSE CHANGE IN FINANCIAL STATEMENTS.

                All separate or consolidated financial statements for Borrower
and any Subsidiary delivered to Bank fairly present in all material respects
such entity’s separate and consolidated financial condition and separate and
consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.


5.5          SOLVENCY.

                The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities. Borrower is
not left with unreasonably small capital after the transactions contemplated in
this Agreement, and Borrower is able to pay its debts (including trade debts) as
they mature.


5.6          REGULATORY COMPLIANCE.

                Neither Borrower nor any Subsidiary, is an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act.  Neither Borrower nor any Subsidiary, is engaged, as one of its
material activities, in extending credit for margin stock (under Regulations T
and U promulgated by the Board of Governors of the Federal Reserve System). 
Borrower has complied in all material respects with the Federal Fair Labor
Standards Act.  Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to cause a Material Adverse
Change.  None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower, or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating or transporting any
hazardous substance other than in a legal manner in compliance with all
environmental laws and regulations.  Each of Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Each of Borrower and each Subsidiary has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted, except where the failure to do so
could not reasonably be expected to cause a Material Adverse Change.


5.7          INVESTMENTS.

                Borrower owns no stock, partnership interest or other equity
securities except for Permitted Investments.


5.8          FULL DISCLOSURE.

                No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank (taken together
with all such written certificates and written statements to Bank) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading, it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected and forecasted
results.

 

6

--------------------------------------------------------------------------------


 


6.             AFFIRMATIVE COVENANTS.

                Borrower will do all of the following for so long as Bank has an
obligation to lend, or there are outstanding Obligations:


6.1          GOVERNMENT COMPLIANCE.

                Borrower will maintain its and all Subsidiaries’ legal existence
and good standing in its respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to result in a Material Adverse Change.  Borrower will
comply, and cause each Subsidiary to comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which would reasonably be
expected to have a material adverse effect on Borrower’s business or operations
or could reasonably be expected to cause a Material Adverse Change.


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

                (A)   BORROWER WILL DELIVER TO BANK:  (I) AS SOON AS AVAILABLE,
BUT NO LATER THAN 45 DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER,
COMPANY-PREPARED UNAUDITED BALANCE SHEETS AND INCOME STATEMENTS COVERING THE
OPERATIONS OF BORROWER AND ITS SUBSIDIARIES DURING THE PERIOD, CERTIFIED BY A
RESPONSIBLE OFFICER AND IN A FORM ACCEPTABLE TO BANK; (II) AS SOON AS AVAILABLE
BUT NO LATER THAN 90 DAYS AFTER THE LAST DAY OF BORROWER’S FISCAL YEAR, AUDITED
FINANCIAL STATEMENTS FOR BORROWER, AND ITS SUBSIDIARIES PREPARED UNDER GAAP,
CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL
STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM REASONABLY
ACCEPTABLE TO BANK; (III) A PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN DAMAGES OR
COSTS TO BORROWER OR ANY SUBSIDIARY OF $250,000 OR MORE; (IV) ANNUAL FINANCIAL
PROJECTIONS OF THE BORROWER, WITHIN 45 DAYS AFTER THE END OF EACH FISCAL YEAR OF
BORROWER; AND (V) PROMPT NOTICE OF ANY MATERIAL CHANGE IN THE COMPOSITION OF THE
INTELLECTUAL PROPERTY, INCLUDING ANY SUBSEQUENT OWNERSHIP RIGHT OF BORROWER OR
ANY SUBSIDIARY IN OR TO ANY COPYRIGHT, PATENT OR TRADEMARK NOT SHOWN IN ANY
INTELLECTUAL PROPERTY SECURITY AGREEMENT BETWEEN BORROWER AND BANK OR KNOWLEDGE
OF AN EVENT THAT COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE
VALUE OF THE INTELLECTUAL PROPERTY.

 

                (B)   WITHIN 45 DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER
AND CONCURRENTLY WITH THE DELIVERY OF THE AUDITED ANNUAL FINANCIAL STATEMENTS,
BORROWER WILL DELIVER TO BANK WITH THE QUARTERLY FINANCIAL STATEMENTS AND THE
ANNUAL FINANCIAL STATEMENTS A COMPLIANCE CERTIFICATE IN THE FORM OF EXHIBIT C,
SIGNED BY A RESPONSIBLE OFFICER.

 

                (C)   BORROWER WILL ALLOW BANK TO AUDIT THE COLLATERAL AT
BORROWER’S EXPENSE.  THE FIRST SUCH AUDIT SHALL BE COMPLETED ON OR BEFORE THE
CLOSING DATE, AND SUBSEQUENT AUDITS WILL BE CONDUCTED NO MORE OFTEN THAN EVERY
SIX MONTHS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING (IN WHICH
CASE THE FOREGOING LIMITATION ON FREQUENCY WILL NOT APPLY).

 


6.3          INVENTORY; RETURNS.

                Borrower will keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its account debtors will follow Borrower’s customary practices as they exist
at execution of this Agreement.  Borrower must promptly notify Bank when the
aggregate value of all returns, recoveries, disputes and claims with respect to
a single customer involves more than $50,000.


6.4          TAXES.

                Borrower will make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in

 

7

--------------------------------------------------------------------------------


 

good faith, with adequate reserves maintained in accordance with GAAP) and will
deliver to Bank, on demand, appropriate certificates attesting to the payment.


6.5          INSURANCE.

                Borrower will keep its business and the Collateral insured for
risks and in amounts as Bank may reasonably request.  Insurance policies will be
in forms, with companies, and in amounts that are reasonably satisfactory to
Bank.  All property policies will have a lender’s loss payable endorsement
showing Bank as an additional loss payee, all liability policies will show the
Bank as an additional insured, and all policies will provide that the insurer
must give Bank at least 20 days notice before canceling its policy.  At Bank’s
reasonable request, Borrower will deliver certificates of insurance and evidence
of all premium payments. Proceeds payable under any policy will, at Bank’s
option, be payable to Bank on account of the Obligations.  So long as no Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy to the replacement or repair of
destroyed or damaged property; provided that, at the occurrence and during the
continuance of an Event of Default, all proceeds payable under any such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations.


6.6          DEPOSITS.

                Borrower will at all times, beginning on the first day following
the thirty day period immediately following the Closing Date and ending on the
later of the Revolving Maturity Date and the Deferral Maturity Date (if
applicable), maintain, in the aggregate, a minimum of Thirty Million Dollars
($30,000,000) in accounts with Bank and its Affiliates; provided, however,
beginning on the Closing Date the minimum shall be $20,000,000 to increase to
$30,000,000 within thirty (30) days of the Closing Date.  In addition, Borrower
will at all times maintain an operating account with Bank.


6.7          FINANCIAL COVENANT.

                Borrower will at all times until the later of the Revolving
Maturity Date and the Deferral Maturity Date (if applicable) maintain a minimum
of Eighty Million Dollars ($80,000,000) on Borrower’s balance sheet as
Unrestricted Cash, cash equivalents and long-term investments (exclusive of
equities holdings).


6.8          REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS.

                Within 30 days of the Closing Date, Borrower will register with
the United States Patent and Trademark Office or the United States Copyright
Office (as the case may be) its Intellectual Property and additional
Intellectual Property rights developed or acquired, including revisions or
additions with any product before the sale or licensing of the product to any
third party, unless Borrower reasonably determines that such registration would
not be commercially reasonable.  Borrower will: (i) protect, defend and maintain
the validity and enforceability of its Intellectual Property when commercially
reasonable; (ii) promptly advise Bank in writing of material infringements of
its Intellectual Property of which Borrower becomes aware; and (iii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent, which
consent will not be unreasonably withheld.


6.9          FURTHER ASSURANCES.

                Borrower will execute all further instruments and take all
further actions as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral and to effect the purposes of this
Agreement, including without limitation providing Bank with control agreements,
in form and substance acceptable to Bank, for any and all deposit and securities
accounts maintained by Borrower.

 

8

--------------------------------------------------------------------------------


 


7.             NEGATIVE COVENANTS.

                For so long as Bank has an obligation to lend or there are any
outstanding Obligations, Borrower will not do any of the following without
Bank’s prior written consent, which will not be unreasonably withheld:


7.1          DISPOSITIONS.

                Borrower will not convey, sell, lease, transfer or otherwise
dispose of (collectively “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(i) of Inventory in the ordinary course of business, (ii) of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business, or (iii) of worn–out or
obsolete Equipment.


7.2          CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR BUSINESS LOCATIONS.

                Borrower will not engage in, or permit any of its Subsidiaries
to engage in, any business other than the businesses currently engaged in by
Borrower or businesses reasonably related thereto.  There shall not be a
material change in Borrower’s ownership of greater than 35%.  Borrower will not,
without at least 30 days prior written notice, relocate its chief executive
office or add any new offices or business locations in which Borrower maintains
or stores over $20,000 in Borrower’s assets or property.


7.3          MERGERS OR ACQUISITIONS.

                Borrower will not merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where such transactions do
not exceed ten percent (10%) of Borrower’s then-current market capitalization
and no Event of Default has occurred and is continuing or would exist after
giving effect to the transaction.  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower, so long as Borrower remains the obligor of
all Obligations.


7.4          INDEBTEDNESS.

                Borrower will not create, incur, assume or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.


7.5          ENCUMBRANCES.

                Borrower will not create, incur or allow to exist any Lien on
any of its properties, or assign or convey any right to receive income
(including the sale of any Accounts), or permit any of its Subsidiaries to do
so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest herein granted to Bank, subject to
Permitted Liens.


7.6          DISTRIBUTIONS; INVESTMENTS.

                Except as provided in Section 7.3, Borrower will not directly or
indirectly acquire or own any Person, or make any Investment in any Person
(other than Permitted Investments) or permit any of its Subsidiaries to do so,
or pay any dividends or make any distribution or payment related to, or redeem,
retire or purchase any of, its capital stock, except for repurchases of stock
from former employees and directors of Borrower under the terms of applicable
repurchase agreements in an aggregate amount not to exceed $2,000,000 in the
aggregate in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases.

 

9

--------------------------------------------------------------------------------


 


7.7          TRANSACTIONS WITH AFFILIATES.

                Borrower will not directly or indirectly enter into or permit
any material transaction with any Affiliate, except transactions that are in the
ordinary course of Borrower’s business, on terms less favorable to Borrower or
equally favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.


7.8          SUBORDINATED DEBT.

                Borrower will not make or permit any payment on any Subordinated
Debt except under the express terms of the Subordinated Debt, or amend any
provision in any document relating to the Subordinated Debt, without Bank’s
prior written consent.


7.9          COMPLIANCE.

                Borrower will not become an “investment company” or a company
controlled by an “investment company,” under the Investment Company Act of 1940,
or undertake as one of its material activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction (as defined in ERISA) to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.


8.             EVENTS OF DEFAULT.


8.1          PAYMENT DEFAULT.

                Borrower fails to pay any of the Obligations within three
Business Days after their due date.  During the three-day period, the failure to
cure the default is not itself an Event of Default (but Bank shall have no
obligation to make a Credit Extension during the three-day period).


8.2          COVENANT DEFAULT.

                (a)           Borrower fails to perform any obligation under
Section 6.6 or Section 6.7, or violates any of the covenants in Article 7 of
this Agreement, or

                (b)           Borrower fails or neglects to perform, keep or
observe any other material term, provision, condition, covenant or agreement in
this Agreement, in any other Loan Documents or in any other present or future
agreement between Borrower and Bank and, as to any default under such other
term, provision, condition, agreement or covenant that can be cured, has failed
to cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten-day
period, and such default is likely to be cured within a reasonable time
thereafter, then Borrower shall have an additional reasonable time period (which
shall not in any case exceed ten additional days) to cure such default.  During
the ten-day period and (if applicable) the additional ten-day period, the
failure to cure the default is not itself an Event of Default (but Bank shall
have no obligation to make a Credit Extension during such periods).


8.3          MATERIAL ADVERSE CHANGE.

                There occurs (i) a material adverse change in the business,
operations or condition (financial or otherwise) of the Borrower, (ii) a
material impairment of the prospect of repayment of any portion of the

 

10

--------------------------------------------------------------------------------


 

Obligations, or (iii) a material impairment to the value or priority of Bank’s
security interest in the Collateral (or any material portion thereof), all as
determined by Bank in good faith.


8.4          ATTACHMENT.

                Any material portion of Borrower’s assets is attached, seized or
levied on, or comes into possession of a trustee or receiver, and the
attachment, seizure or levy is not removed, or the possession by a trustee or
receiver is not terminated, in ten days; or Borrower is enjoined, restrained or
prevented by court order from conducting a material part of its respective
businesses; or a judgment or other claim becomes a Lien on a material portion of
Borrower’s assets; or a notice of lien, levy or assessment is filed against a
material portion of Borrower’s assets by any government agency and not paid
within ten days after Borrower receives notice thereof.  None of the foregoing
is an Event of Default if stayed or if a bond is posted pending contest by
Borrower (but Bank shall have no obligation to make a Credit Extension during
such stay period or pending contest).


8.5          INSOLVENCY.

                Borrower becomes insolvent or begins an Insolvency Proceeding,
or an Insolvency Proceeding is begun against Borrower and is not dismissed or
stayed within 30 days (but Bank shall have no obligation to make a Credit
Extension before any Insolvency Proceeding is dismissed).


8.6          OTHER AGREEMENTS.

                There is a default in any agreement between Borrower and a third
party that gives the third party the right to accelerate any Indebtedness
exceeding $100,000 or that could reasonably be expected to cause a Material
Adverse Change.


8.7          JUDGMENTS.

                A money judgment(s) in the aggregate of at least $250,000 is
rendered against Borrower and is unsatisfied and unstayed for ten days (but Bank
shall have no obligation to make a Credit Extension before the judgment is
stayed or satisfied).


8.8          MISREPRESENTATIONS.

                Borrower or any Person acting for Borrower, makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or in order
to induce Bank to enter this Agreement or any Loan Document.


9.             BANK’S RIGHTS AND REMEDIES.


9.1          RIGHTS AND REMEDIES.

                When an Event of Default occurs and any period for cure has
expired Bank may, without notice or demand, do any or all of the following:

                (a)   Declare all Obligations immediately due and payable (but
if an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by Bank);

                (b)   Stop advancing money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
Bank;

 

11

--------------------------------------------------------------------------------


 

                (c)   Settle or adjust disputes and claims directly with account
debtors for amounts, on terms and in any order that Bank considers advisable;

                (d)   Make any payments and do any acts that Bank considers
necessary or reasonable to protect its security interest in the Collateral; and
in furtherance thereof, (i) Borrower will assemble the Collateral if Bank
requires and make it available as Bank designates; (ii) Bank may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred; and
(iii) Borrower grants Bank a license to enter and occupy any of its premises,
without charge, to exercise any of Bank’s rights or remedies;

                (e)   Apply to the Obligations any (i) balances and deposits of
Borrower that Bank holds, and (ii) amounts held by Bank owing to or for the
credit or the account of Borrower;

                (f)   Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral; and in
furtherance thereof, (i) Bank is granted a non-exclusive, royalty-free license
or other right to use, without charge, Borrower’s labels, Patents, Copyrights,
Mask Works, rights of use of any name, trade secrets, trade names, Trademarks,
service marks and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale and selling
any Collateral; and (ii) Borrower’s rights under all licenses and all franchise
agreements inure to Bank’s benefit in connection with the foregoing; and

                (g)   Dispose of the Collateral according to the Code.


9.2          POWER OF ATTORNEY.

                Borrower irrevocably appoints and constitutes Bank as its lawful
attorney-in-fact, with full power and in the name of Borrower, to do all of the
following upon the occurrence and continuation of an Event of Default:  (i) 
endorse Borrower’s name on any checks or other forms of payment or security;
(ii) sign Borrower’s name on any invoice or bill of lading for any Account or
drafts against account debtors, (iii) make, settle and adjust all claims under
Borrower’s insurance policies; (iv) settle and adjust disputes and claims about
the Accounts directly with account debtors, for amounts and on terms Bank
determines reasonable; and (v) transfer the Collateral into the name of Bank or
a third party as the Code permits.  Notwithstanding the foregoing, Bank may
exercise the power of attorney to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred.  Bank’s appointment as
Borrower’s attorney-in-fact, and all of Bank’s rights and powers, are coupled
with an interest and irrevocable until all Obligations have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.


9.3          ACCOUNTS COLLECTION.

                When an Event of Default occurs and continues, Bank may notify
any Person owing Borrower money of Bank’s security interest in the funds and
verify the amount of the Account.  Borrower must collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the account debtor, with proper endorsements for deposit.


9.4          BANK EXPENSES.

                If Borrower fails to pay any amount or furnish any required
proof of payment to third persons, Bank may make all or part of the payment or
obtain insurance policies required in Section 6.5, and take any action under the
policies that Bank deems prudent.  Any amounts paid by Bank are Bank Expenses
and immediately due and payable, bearing interest at the then-applicable rate
and secured by the

 

12

--------------------------------------------------------------------------------


 

Collateral.  No payments by Bank are deemed an agreement to make similar
payments in the future or constitute Bank’s waiver of any Event of Default.


9.5          BANK’S LIABILITY FOR COLLATERAL.

                If Bank complies with reasonable banking practices and the Code,
except as required by applicable law, it shall not be liable for: (i) the
safekeeping of the Collateral; (ii) any loss or damage to the Collateral; (iii)
any diminution in the value of the Collateral; or (iv) any act or default of any
carrier, warehouseman, bailee, or other person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.


9.6          REMEDIES CUMULATIVE.

                Bank’s rights and remedies under this Agreement, the other Loan
Documents and all other agreements are cumulative.  Bank has all rights and
remedies provided under the Code, by law and in equity. Bank’s exercise of one
right or remedy is not an election, and Bank’s waiver of any Event of Default is
not a continuing waiver. Bank’s delay is not a waiver, election or acquiescence.
No waiver is effective unless signed by Bank, and then is only effective for the
specific instance and purpose for which it was given.


9.7          DEMAND WAIVER.

                Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension or renewal of accounts, documents,
instruments, chattel paper and guaranties held by Bank on which Borrower is
liable.


10.          NOTICES.

                All notices or demands by any party about this Agreement or any
other related agreement must be in writing and be personally delivered or sent
by an overnight delivery service, by certified mail, (postage prepaid, return
receipt requested) or by telefacsimile to the addresses set forth at the
beginning of this Agreement.  A party may change its notice address by giving
the other party written notice thereof.


11.          CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER.

                California law governs the Loan Documents without regard to
principles of conflicts of law.  Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


12.          GENERAL PROVISIONS


12.1        SUCCESSORS AND ASSIGNS.

                This Agreement binds and is for the benefit of the successors
and permitted assigns of each party.  Borrower may not assign this Agreement or
any rights under it without Bank’s prior written consent, which may be granted
or withheld in Bank’s discretion.  Bank has the right, without the consent of or

 

13

--------------------------------------------------------------------------------


 

notice to Borrower, to sell, transfer, negotiate or grant participations in all
or any part of, or any interest in, Bank’s obligations, rights and benefits
under this Agreement.


12.2        INDEMNIFICATION.

                Borrower will indemnify, defend and hold harmless Bank and its
officers, employees, and agents against:  (i) all obligations, demands, claims,
and liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (ii) all losses and Bank Expenses
incurred or paid by Bank from, following or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.


12.3        TIME OF ESSENCE.

                Time is of the essence for the performance of all obligations in
this Agreement.


12.4        SEVERABILITY OF PROVISION.

                Each provision of this Agreement is severable from every other
provision in determining the enforceability of any provision.


12.5        AMENDMENTS IN WRITING, INTEGRATION.

                All amendments to this Agreement must be in writing and signed
by Borrower and Bank.  This Agreement represents the entire agreement about this
subject matter, and supersedes prior negotiations or agreements, including,
without limitation, the Original Agreement and the Amendments and
Modifications.  All prior agreements, understandings, representations,
warranties and negotiations between the parties about the subject matter of this
Agreement, including, without limitation, the Original Agreement and the
Amendments and Modifications, merge into this Agreement and the other Loan
Documents.


12.6        COUNTERPARTS.

                This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all of which, taken together, constitute one
Agreement.


12.7        SURVIVAL.

                All covenants, representations and warranties made in this
Agreement continue in full force while  any Obligations remain outstanding.  The
obligations of Borrower in Section 12.2 to indemnify Bank will survive until all
statutes of limitations for actions that may be brought against Bank have run.


12.8        CONFIDENTIALITY.

                In handling any confidential information, Bank will exercise the
same degree of care that it exercises for its own proprietary information, and
disclosure of information may be made by Bank: (i) to Bank’s subsidiaries or
affiliates in connection with their business with Borrower; (ii) to prospective
transferees or purchasers of any interest in the Loan Documents; (iii) as
required by law, regulation, subpoena or other order; (iv) as required in
connection with Bank’s examination or audit; and (v) as Bank considers
appropriate in exercising remedies under this Agreement.  Confidential
information does not include information that either:  (i) is in the public
domain or in Bank’s possession when disclosed to

 

14

--------------------------------------------------------------------------------


 

Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.


12.9        ATTORNEYS’ FEES, COSTS AND EXPENSES.

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.


13.          DEFINITIONS.


13.1        DEFINITIONS.

                In this Agreement:

                “Accounts” are all existing and later arising accounts, contract
rights and other obligations owed to Borrower in connection with its sale or
lease of goods (including the licensing of software and other technology) or
provision of services,all credit insurance, guaranties, other security and all
merchandise returned or reclaimed by Borrower, and Borrower’s Books relating to
any of the foregoing.

                “Advances” are the aggregate of (i) all amounts utilized under
the Cash Management Services Sublimit, (ii) the then-outstanding principal
balance of all Revolving Advances, (iii) all amounts utilized under the FX
Sublimit, and (iv) Letters of Credit.

                “Affiliate” of a Person is a Person that owns or directly or
indirectly controls the Person, any Person that controls or is controlled by or
is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

                “Amendments and Modifications” is defined in the recital section
hereto.

                “Bank Expenses” are all audit fees and expenses and reasonable
costs and expenses (including reasonable attorneys’ fees and expenses) for
preparing, negotiating, administering, defending and enforcing the Loan
Documents (including appeals and Insolvency Proceedings).

                “Borrower’s Books” are all of Borrower’s books and records,
including ledgers, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition and all computer programs
or discs or any equipment containing the information.

                “Business Day” is any day that is not a Saturday, Sunday or
other day on which the Bank is closed.

                “Cash Management Services” are defined in Section 2.1.2.

                “Cash Management Services Sublimit” is defined in Section 2.1.2.

                “Closing Date” is the date of this Agreement.

                “Code” is the Uniform Commercial Code, as applicable.

                “Collateral” is the property described on Exhibit A.

 

15

--------------------------------------------------------------------------------


 

                “Committed Revolving Line” is $25,000,000.

                “Commitment Fee” is $50,000.

                “Contingent Obligation” is, for any Person, any direct or
indirect liability, contingent or not, of that Person for (i) any indebtedness,
lease, dividend, letter of credit or other obligation of another such as an
obligation directly or indirectly guaranteed, endorsed, co–made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (ii) any obligations for undrawn letters of credit for the
account of that Person; and (iii) all obligations from any interest rate,
currency or commodity swap agreement, interest rate cap or collar agreement, or
other agreement or arrangement designated to protect a Person against
fluctuation in interest rates, currency exchange rates or commodity prices;  but
“Contingent Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under the guarantee or other support arrangement.

                “Copyrights” are all copyright rights, applications or
registrations and like protections in each work or authorship or derivative
work, whether published or not (whether or not it is a trade secret) now or
later existing, created, acquired or held.

                “Credit Extension” is each Revolving Advance, Cash Management
Service, FX Forward Contract, Letter of Credit, term loan or any other extension
of credit made by Bank to Borrower or for Borrower’s benefit.

                “Dollars” and “$” is United States dollars.

                “Equipment” is all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.

                “ERISA” is the Employment Retirement Income Security Act of
1974, and its regulations.

                “Event of Default” is the occurrence of any event described in
Article 8 but does not include any cure period provided therein.

                “FX Forward Contract” is defined in Section 2.1.3.

                “FX Sublimit” is defined in Section 2.1.3.

                “GAAP” is generally accepted accounting principles, consistently
applied over the period(s) in question.

                “Indebtedness” is (a) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations
and (d) Contingent Obligations.

                “Insolvency Proceedings” are proceedings by or against any
Person under the United States Bankruptcy Code or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement or other relief.

 

16

--------------------------------------------------------------------------------


 

                “Intellectual Property” is:

                (a)   Copyrights, Trademarks, Patents and Mask Works, including
all amendments, renewals, extensions and licenses or other rights to use same,
and all license fees and royalties from the use of same;

                (b)   Any trade secrets and any intellectual property rights in
computer software and computer software products now or later existing, created,
acquired or held;

                (c)   All design rights which may be available to Borrower now
or later created, acquired or held;

                (d)   Any claims for damages (past, present or future) for
infringement of any of the rights above, with the right, but not the obligation,
to sue and collect damages for use or infringement of the intellectual property
rights above; and

                (e)   All proceeds and products of the foregoing, including all
insurance, indemnity and warranty payments.

                “Inventory” is present and future inventory in which Borrower
has any interest, including merchandise, raw materials, parts, supplies, packing
and shipping materials, work in process and finished products intended for sale
or lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of Borrower, including inventory temporarily out of its custody or
possession or in transit and including returns on any accounts or other proceeds
(including insurance proceeds) from the sale or disposition of any of the
foregoing and any documents of title.

                “Investment” is any beneficial ownership (including stock,
partnership interest or other securities)  of any Person, or any loan, advance
or capital contribution to any Person.

                “Letter of Credit” is described in Section 2.1.4.

                “Lien” is a mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.

                “Loan Documents” are, collectively, this Agreement, any note or
notes and any other present or future agreement between Borrower to or for the
benefit of Bank in connection with this Agreement, all as amended, extended or
restated.

                “Mask Works” are all mask works or similar rights available for
the protection of semiconductor chips, now owned or later acquired.

                “Material Adverse Change” is described in Section 8.3.

                “Obligations” are debts, principal, interest, Bank Expenses and
other amounts that Borrower owes to Bank now or later, including cash management
services, letters of credit and foreign exchange contracts (if any) and
including interest accruing after Insolvency Proceedings begin, and debts,
liabilities or obligations of Borrower assigned to Bank.

                “Original Agreement” is defined in the recital section hereto.

                “Overadvance” is described in Section 2.2.

                “Patents” are patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues, extensions
and continuations–in–part of the same.

 

17

--------------------------------------------------------------------------------


 

                “Permitted Indebtedness” is:

                (a)   Borrower’s indebtedness to Bank under this Agreement or
any other Loan Document;

                (b)   Indebtedness existing on the Closing Date that is
acceptable to Bank and shown on the Schedules;

                (c)   Subordinated Debt;

                (d)   Indebtedness to trade creditors incurred in the ordinary
course of business;

                (e)   Indebtedness secured by Permitted Liens;

                (f)   Extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness, provided that the principal
amount thereof is not increased or the terms thereof are not modified to impose
more burdensome terms upon Borrower or its Subsidiaries, as the case may be;

                (g)   Indebtedness of Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrower (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to any other Subsidiary and Contingent Obligations of any Subsidiary
with respect to obligations of any other Subsidiary (provided that the primary
obligations are not prohibited hereby), provided that the aggregate of all such
amounts does not exceed $1,000,000; and

                (h)   Other Indebtedness not exceeding $1,000,000 in the
aggregate outstanding at any one time.

                “Permitted Investments” are:

                (a)   Investments existing on the Closing Date that are
acceptable to Bank and shown on the Schedules;

                (b)   (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any State
maturing within two years from its acquisition, (ii) commercial paper maturing
no more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., and
(iii) Bank’s certificates of deposit issued maturing no more than 1 year after
issue;

                (c)   individual Investments not exceeding $300,000 which, in
the aggregate for such year, do not  exceed $1,000,000 provided, however, that
Borrower must notify Bank before making any such Investment and such Investment
must not result in the occurrence of an Event of Default; and

                (d)   checking, savings, money market and investment accounts
with Bank or an Affiliate of Bank.

                (e)   Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
shall not apply to Investments of Borrower in any Subsidiary;

                (f)   Investments of Subsidiaries in or other Subsidiaries to
Borrower and Investments by Borrower in Subsidiaries not to exceed $1,000,000 in
the aggregate in any fiscal year;

                (g)   Investments, in the aggregate not to exceed $1,000,000,
consisting of loans to employees, officers or directors relating to (i) the
purchase of equity securities of Borrower or its Subsidiaries pursuant

 

18

--------------------------------------------------------------------------------


 

to Borrower’s employee stock purchase plans or agreements or (ii) Borrower’s
compensation or relocation plans or agreements, each as approved in good faith
by Borrower’s board of directors;

                (h)   Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;

                (i)   Joint venture or strategic alliances in the ordinary
course of Borrower’s business consisting of the licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed $1,000,000 in the aggregate in
any fiscal year; and

                (j)   Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business.

                “Permitted Liens” are:

                (a)   Liens existing on the Closing Date that are acceptable to
Bank and shown on the Schedules or arising under this Agreement or other Loan
Documents;

                (b)   Liens for taxes, fees, assessments or other government
charges or levies, either not delinquent or being contested in good faith and
for which Borrower maintains adequate reserves on its Books, if they have no
priority over any of Bank’s security interests;

                (c)   Purchase money Liens (i) on Equipment acquired or held by
Borrower or its Subsidiaries, or (ii) existing on equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
equipment;

                (d)   Licenses or sublicenses granted in the ordinary course of
Borrower’s business and any interest or title of a licensor or under any license
or sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

                (e)   Leases or subleases granted in the ordinary course of
Borrower’s business, including in connection with Borrower’s leased premises or
leased property;

                (f)   Liens incurred in the extension, renewal or refinancing of
the indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness so
secured may not increase.

                (g)   Liens arising from judgments, decrees and attachments not
constituting an Event of Default;

                (h)   Liens in connection with equipment leases;

                (i)   Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other like persons or entities
imposed without action of such parties, provided that the payment thereof is not
yet required;

                (j)   Liens incurred or deposits made in the ordinary course of
Borrower’s business in connection with worker’s compensation, unemployment
insurance, social security and other like laws;

                (k)   Easements, reservations, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances affecting real property not interfering in any material respect
with the ordinary conduct of Borrower’s business;

 

19

--------------------------------------------------------------------------------


 

                (l)   Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods;

                (m)   Liens in connection with Subordinated Debt; and

                (n)   Other Liens not described above arising in the ordinary
course of business and not having or not reasonably likely to have a material
adverse effect on Borrower and its Subsidiaries taken as a whole.

                “Person” is any individual, sole proprietorship, partnership,
limited liability company, joint venture, company association, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, firm, joint stock company, estate, entity or government
agency.

                “Prime Rate” is Bank’s most recently announced “prime rate,”
even if it is not the lowest rate at which Bank makes loans or otherwise extends
credit.

                “Responsible Officer” is each of the Chief Executive Officer and
the Chief Financial Officer of Borrower.

                “Revolving Advance” or “Revolving Advances” is a principal
advance (or advances) of funds under the Committed Revolving Line.

                “Revolving Maturity Date” is March 2, 2003.

                “Schedules” are the attached schedules of exceptions.

                “Subordinated Debt” is debt incurred by Borrower that is
subordinated to Borrower’s Indebtedness owed to Bank and that is reflected in a
written agreement in a manner and form acceptable to Bank and approved by Bank
in writing.

                “Subsidiary” is, for Borrower, any business entity of which more
than 20% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by Borrower or one or more Affiliates of Borrower.

                “Term Loan #1” is defined in Section 2.1.5(a).

                “Term Loan #2” is defined in Section 2.1.5(b).

                “Term Loan #1 Maturity Date” is March 31, 2005.

                “Term Loan #2 Maturity Date” is September 30, 2006.

                “Trademarks” are trademark and servicemark rights, registered or
not, applications to register and registrations and like protections, and the
entire goodwill of the business of Borrower connected with the trademarks.

                “Unrestricted Cash” is all cash that (i) is not subject to any
Lien or (ii) does not otherwise fall within the definition of “restricted cash”
as determined under GAAP.

 

20

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, each of the parties hereto
has caused its duly authorized representative to execute and deliver this
Agreement on the date first set forth above.

 

BANK:

 

BORROWER:

 

 

 

SILICON VALLEY BANK,

 

BROADVISION, INC.

a California-chartered bank

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heather Hamilton

 

By:

/s/ Terence A. Davis

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Senior Vice President

 

Title:

V.P. Finance, Treasurer

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

                The Collateral consists of all of Borrower’s right, title and
interest in and to the following:

                All goods and equipment now owned or hereafter acquired,
including without limitation all machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

                All inventory, now owned or hereafter acquired, including
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work-in-process and finished products, including such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and also including any returns upon any accounts or other proceeds
(including insurance proceeds) resulting from the sale or disposition of any of
the foregoing, and any documents of title representing any of the above;

                All contract rights and general intangibles now owned or
hereafter acquired, including without limitation goodwill, trademarks,
servicemarks, trade styles, trade names, patents, patent applications, leases,
license agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
discs, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind;

                All now existing and hereafter arising accounts, contract
rights, royalties, license rights and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties and other security therefor, as
well as all merchandise returned to or reclaimed by Borrower;

                All documents, cash, deposit accounts, securities, securities
entitlements, securities accounts, investment property, financial assets,
letters of credit, certificates of deposit, instruments and chattel paper now
owned or hereafter acquired, and Borrower’s Books relating to the foregoing;

                All copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished, now owned or hereafter acquired;
all trade secret rights, including all rights to unpatented inventions,
know–how, operating manuals, license rights and agreements and confidential
information, now owned or hereafter acquired; all mask work or similar rights
available for the protection of semiconductor chips, now owned or hereafter
acquired; all claims for damages by way of any past, present and future
infringement of any of the foregoing;

                All of Borrower’s Intellectual Property; and

                All of Borrower’s Books relating to the foregoing and any and
all claims, rights and interests in any of the above and all substitutions for,
additions and accessions to and proceeds thereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Loan Payment/Advance Request Form

 

Fax To:

 

 

Date:

 

 

 

o   Loan Payment:

BROADVISION, INC.

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $

 

and/or Interest $

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:

 

 

Phone Number:

 

 

 

o   Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

Amount of Revolving Advance $

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:

 

 

Phone Number:

 

 

 

 

Outgoing Wire Request

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00 p.m., P.T.

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and Sate:

 

 

 

 

Beneficiary Bank Transit (ABA) #:

__ __ __ __ __ __ __

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #

 

 

Telephone #

 

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

FROM:

 

BROADVISION, INC.

DATED:

 

 

 

                The undersigned authorized officer of Broadvision, Inc.
(“Borrower”) certifies that under the terms and conditions of the Amended and
Restated Loan and Security Agreement dated as of March    , 2002 between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending on the date first set forth above with all required covenants
except as noted below and (ii) all representations and warranties in the
Agreement are true and correct in all material respects on this date.  Attached
are the required documents supporting the certification.  The Officer certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The Officer acknowledges that
no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenants

 

 

Required

 

 

Complies

 

 

 

 

 

 

 

Interim financial statements + CC

 

Quarterly within 45 days

 

Yes

 

No

Annual audited financial statements + CC

 

Within 90 days of FYE

 

Yes

 

No

Annual financial projections

 

Within 45 days of FYE

 

Yes

 

No

 

 

 

 

 

 

 

Financial Covenants

 

 

Required

 

 

Complies

 

 

 

 

 

 

 

Minimum balance of Unrestricted Cash and cash equivalents

 

$80,000,000

 

Yes

 

No

 

 

 

 

 

 

 

Have there been updates to Borrower’s intellectual property?

 

 

 

Yes

 

No

 

 

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

Sincerely,

 

Received by:

 

 

 

 

authorized signer

Broadvision, Inc.,

 

 

a Delaware corporation

 

Date:

 

 

 

 

 

 

Verified:

 

 

 

 

authorized signer

SIGNATURE

 

 

 

 

Date:

 

 

 

 

TITLE

 

Compliance Status:

Yes

No

 

 

 

 

 

 

 

 

 

 

DATE

 

 

 

 

 

 

--------------------------------------------------------------------------------